

	

		III

		109th CONGRESS

		1st Session

		S. RES. 277

		IN THE SENATE OF THE UNITED STATES

		

			October 18, 2005

			Ms. Murkowski (for

			 herself, Mr. Grassley,

			 Mr. Biden, Mr.

			 Talent, Mrs. Dole,

			 Mr. Stevens, Mr. Domenici, and Mr.

			 Chambliss) submitted the following resolution; which was considered

			 and agreed to

		

		RESOLUTION

		Supporting the goals of Red Ribbon

		  Week.

	

	

		Whereas the Governors and Attorneys General of the States,

			 the National Family Partnership, Parent Teacher Associations, Boys and Girls

			 Clubs of America, and more than 100 other organizations throughout the United

			 States annually cosponsor Red Ribbon Week during the week of October 23 through

			 October 31;

		Whereas a purpose of the Red Ribbon Campaign is to

			 commemorate the service of Enrique “Kiki” Camarena, a Drug Enforcement

			 Administration special agent who died in the line of duty in 1985 while engaged

			 in the battle against illicit drugs;

		Whereas the Red Ribbon Campaign is nationally recognized

			 and is in its twentieth year of celebration, helping to preserve Special Agent

			 Camarena’s memory and further the cause for which he gave his life;

		Whereas the objective of Red Ribbon Week is to promote

			 drug-free communities through drug prevention efforts, education, parental

			 involvement, and community wide support;

		Whereas drug and alcohol abuse contributes to domestic

			 violence and sexual assaults, and places the lives of children at risk;

		Whereas drug abuse is one of the major challenges our

			 Nation faces in securing a safe and healthy future for our families and

			 children;

		Whereas emerging drug threats, such as the growing

			 epidemic of methamphetamine abuse, jeopardize the progress made against illegal

			 drug abuse; and

		Whereas parents, youth, schools, businesses, law

			 enforcement agencies, religious institutions, service organizations, senior

			 citizens, medical and military personnel, sports teams, and individuals

			 throughout the United States demonstrate their commitment to drug-free, healthy

			 lifestyles by wearing and displaying red ribbons during this week long

			 celebration: Now, therefore, be it

		

	

		That the Senate—

			(1)supports the

			 goals of Red Ribbon Week;

			(2)encourages

			 children and teens to choose to live a drug-free life; and

			(3)encourages all

			 people of the United States to promote drug-free communities and to participate

			 in drug prevention activities to show support for healthy, productive,

			 drug-free lifestyles.

			

